932 F.2d 747
Ronald R. JOHNSON, Complainant on Behalf of the UNITEDSTATES and U.S. District Court of Minnesota, Appellant,v.John C. THOMAS;  Elizabeth A. Connolly;  Kenneth L. Haydock;Beth A. Dinndorf;  Appellees.
No. 91-1169.
United States Court of Appeals,Eighth Circuit.
Submitted April 26, 1991.Decided May 10, 1991.

Ronald R. Johnson, Shorewood, Minn., for appellant.
John R. Shoemaker, St. Paul, Minn., for appellees.
Before McMILLIAN, FAGG and MAGILL, Circuit Judges.
PER CURIAM.


1
Ronald R. Johnson appeals the district court's1 dismissal of his complaint for lack of federal subject matter jurisdiction.  Johnson's pro se complaint alleged professional misconduct by four private attorneys.  Johnson argues that Rule 1 of the Rules of the United States District Court for the District of Minnesota grants subject matter jurisdiction.  The rule provides that if allegations of attorney misconduct, which if substantiated would warrant discipline, come to the attention of the court, the court shall refer the matter to counsel for investigation and prosecution of a formal disciplinary proceeding or the formulation of such other recommendation as may be appropriate.  The rule does not grant subject matter jurisdiction for civil actions based upon professional misconduct.  Since we find no error of law, we affirm the district court's dismissal.  See 8th Cir.R. 47B.



1
 The Honorable Edward J. Devitt, United States District Judge for the District of Minnesota